Judgment, Supreme Court, New York County (Micki A. *280Scherer, J., at suppression motion; Dorothy A. Cropper, J., at plea and sentence), rendered June 12, 2002, convicting defendant of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The court properly denied defendant’s motion to suppress his statements to the police. The record supports the findings made by a judicial hearing officer and adopted by the court. None of the statements at issue was preceded by an unequivocal request for counsel or a statement by defendant that he was represented by counsel on the instant matter. In a discussion with the police concerning a planned noncustodial lineup, defendant made an equivocal reference to an attorney, and then made it clear that he was not requesting the presence of counsel at the lineup or for any other purpose (see People v Fridman, 71 NY2d 845 [1988]). As for a subsequent telephone conversation between defendant and a detective, the detective’s testimony establishes that defendant’s mention of an attorney referred only to an unrelated Bronx case involving a possible outstanding warrant. We have considered and rejected defendant’s remaining arguments. Concur—Buckley, P.J., Sullivan, Ellerin, Williams and Catterson, JJ.